Supreme Court of Florida
                                     ____________

                                     No. SC16-2089
                                     ____________

                               GREGORY PRESLEY,
                                   Petitioner,

                                            vs.

                               STATE OF FLORIDA,
                                   Respondent.

                                 [September 20, 2017]

LABARGA, C.J.

       This case is before the Court for review of the decision of the First District

Court of Appeal in Presley v. State, 204 So. 3d 84 (Fla. 1st DCA 2016). The

district court certified that its decision is in direct conflict with the decision of the

Fourth District Court of Appeal in Wilson v. State (Wilson v. State), 734 So. 2d

1107 (Fla. 4th DCA 1999). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.

For the reasons expressed below, we approve the decision of the First District and

hold that law enforcement officers may, as a matter of course, detain the
passengers of a vehicle for the reasonable duration of a traffic stop without

violating the Fourth Amendment.1

                 FACTS AND PROCEDURAL BACKGROUND

      At the time of the events in this case, Gregory Presley was on drug offender

probation. A special condition of the probation provided, “You will abstain

entirely from the use of alcohol and/or illegal drugs, and you will not associate

with anyone who is illegally using drugs or consuming alcohol.”

      During the early morning hours of January 29, 2015, Gainesville police

officer Tarik Jallad conducted a traffic stop of a vehicle for a faulty taillight and a

stop sign violation. Presley was one of two passengers in the vehicle. Officers

John Pandak and Joshua Meurer subsequently responded to the scene based upon a

request for backup due to a struggle occurring with the other passenger, who had

exited the vehicle and attempted to leave. At the time of their arrival, Officer

Jallad and a second officer were dealing with that passenger, who was in handcuffs

and behaving belligerently. Presley and the driver were standing outside of the

vehicle. Officer Pandak approached Presley and asked for his name and

identification, both of which Presley provided. Presley volunteered his date of



      1. In reaching this holding, we expressly decline to address whether law
enforcement may detain passengers during a traffic stop of a common carrier or a
vehicle that, at the time of the stop, is being utilized as part of a transportation-
based business.


                                          -2-
birth. Officer Pandak asked general questions, and Presley stated that the group

had been at his aunt’s house. During the interaction, Presley admitted he had been

consuming alcohol.2 When Presley asked, “So what is the problem?” Officer

Pandak responded, “I don’t know, man. This is a traffic stop, you’re part of it. So

we’re hanging out. That’s all there is to it.” Officer Pandak later stated, “Well,

we’re just talking, man. You can’t go anywhere at the moment because you’re part

of this stop. That’s all.” After a background check revealed Presley was on drug

offender probation with the special condition that he not consume alcohol, Presley

was arrested for the violation of probation. During the search incident to arrest,

Officer Pandak recovered a plastic bag containing powder cocaine from Presley’s

pocket.

      Presley filed a motion to suppress his statements and all evidence seized on

the basis that he was illegally detained during the traffic stop. The circuit court

denied the motion, concluding that although Presley was detained, the limited

nature and duration of the detention did not significantly interfere with his Fourth

Amendment liberty interests. The circuit court revoked Presley’s probation and

sentenced him to multiple terms of incarceration for his earlier drug crimes.




      2. Officer Meurer could smell alcohol on Presley, and he heard Presley say
he had been “drinking all day.”


                                         -3-
      The First District Court of Appeal affirmed, holding that “an officer may, as

a matter of course, detain a passenger during a lawful traffic stop without violating

the passenger’s Fourth Amendment rights.” Presley, 204 So. 3d at 85-86. The

district court fully concurred with the unanimous en banc decision of the Fifth

District Court of Appeal in Aguiar v. State, 199 So. 3d 920 (Fla. 5th DCA 2016).

Presley, 204 So. 3d at 89.

      The First District recognized that in Pennsylvania v. Mimms, 434 U.S. 106

(1977), and Maryland v. Wilson (Maryland v. Wilson), 519 U.S. 408 (1997), the

United States Supreme Court held that both drivers and passengers can be asked to

exit the vehicle during a traffic stop. Presley, 204 So. 3d at 87. The First District

then explained that the seminal case in Florida on passenger detentions during

traffic stops is Wilson v. State, the case with which conflict was certified. Presley,

204 So. 3d at 88-89. In Wilson v. State, the Fourth District Court of Appeal held:

      [A] police officer conducting a lawful traffic stop may not, as a matter
      of course, order a passenger who has left the stopped vehicle to return
      to and remain in the vehicle until completion of the stop. The officer
      must have an articulable founded suspicion of criminal activity or a
      reasonable belief that the passenger poses a threat to the safety of the
      officer, himself, or others before ordering the passenger to return to
      and remain in the vehicle.

734 So. 2d at 1113. The Fourth District determined that:

      [A] command preventing an innocent passenger from leaving the
      scene of a traffic stop to continue on his independent way is a greater
      intrusion upon personal liberty than an order simply directing a
      passenger out of the vehicle. Such an arbitrary interference with the


                                         -4-
      freedom of movement of one who is not suspected of any illegal
      activity whatsoever cannot be classified as a de minimis intrusion.

Id. at 1111-12.

      The First District noted that the Aguiar court concluded the analysis in

Wilson v. State was flawed because it failed to give sufficient deference to officer

safety. Presley, 204 So. 3d at 88 (citing Aguiar, 199 So. 3d at 923). The Fifth

District in Aguiar posited that, while allowing a passenger to remain in the vehicle

during a stop posed a danger to officers in that the passenger might have access to

weapons, allowing a passenger to leave the scene could also present a dangerous

situation. 199 So. 3d at 925. For example, the passenger might return to attack the

officer while the officer is focused on the driver. Id. The Fifth District further

noted, “[a] departing passenger is a distraction that divides the officer’s focus and

thereby increases the risk of harm to the officer.” Id. The First District

acknowledged the Aguiar court’s disagreement with the Fourth District’s

conclusion that detaining the passenger for the duration of the stop was not a de

minimis intrusion:

      [E]ven if detaining a passenger who desires to leave is more
      burdensome than directing a stopped passenger to step out of the
      vehicle, the infringement is minimal in light of the fact that: (1) the
      passenger’s planned mode of travel has already been lawfully
      interrupted; (2) the passenger has already been “stopped” due to the
      driver’s lawful detention; and (3) routine traffic stops are brief in
      duration. . . . Because the legitimate and weighty concern of officer
      safety can only be addressed “if the officers routinely exercise
      unquestioned command of the situation[,]” we believe that this


                                         -5-
      interest outweighs the minimal intrusion on those few passengers who
      might prefer to leave the scene.

Presley, 204 So. 3d at 88 (quoting Aguiar, 199 So. 3d at 925-26 (quoting Maryland

v. Wilson, 519 U.S. at 414)).

      Additionally, the Aguiar court determined that two Supreme Court cases—

Brendlin v. California, 551 U.S. 249 (2007), and Arizona v. Johnson, 555 U.S. 323

(2009)—support the conclusion that a passenger may be detained for the duration

of a traffic stop. See Presley, 204 So. 3d at 88-89 (citing Aguiar, 199 So. 3d at

927-30). The First District noted that in both cases, the Supreme Court held a

traffic stop seizes both the driver and any passengers. Presley, 204 So. 3d at 88-89

(citing Brendlin, 551 U.S. at 251; Johnson, 555 U.S. at 327). The Supreme Court

in Johnson further concluded that “[a]n officer’s inquiries into matters unrelated to

the justification for the traffic stop . . . do not convert the encounter into something

other than a lawful seizure, so long as those inquiries do not measurably extend the

stop’s duration.” See Presley, 204 So. 3d at 89 (quoting Johnson, 555 U.S. at 333).

Noting that the Aguiar court relied upon Brendlin and Johnson to hold an officer

may, as a matter of course, detain a passenger during a lawful stop without

violating the Fourth Amendment, the First District agreed with this conclusion and

certified conflict with Wilson v. State, as well as “its progeny.” Presley, 204 So.

3d at 89.

      This review follows.


                                          -6-
                                    ANALYSIS

                               Standards of Review

      The Fourth Amendment to the United States Constitution and section 12 of

Florida’s Declaration of Rights both guarantee citizens the right to be free from

unreasonable searches and seizures. The search and seizure provision of the

Florida Constitution contains a conformity clause providing that the right

      shall be construed in conformity with the 4th Amendment to the
      United States Constitution, as interpreted by the United States
      Supreme Court. Articles or information obtained in violation of this
      right shall not be admissible in evidence if such articles or information
      would be inadmissible under decisions of the United States Supreme
      Court construing the 4th Amendment to the United States
      Constitution.
Art. I, § 12, Fla. Const.; see also State v. Butler, 655 So. 2d 1123, 1125 (Fla. 1995)

(“This Court is bound, on search and seizure issues, to follow the opinions of the

United States Supreme Court regardless of whether the claim of an illegal arrest or

search is predicated upon the provisions of the Florida or United States

Constitutions.”).

      The holdings in Presley and Wilson v. State reach opposite conclusions on a

legal issue—whether law enforcement officers may, during a lawful traffic stop,

detain a passenger as a matter of course for the duration of the stop without

violating the passenger’s Fourth Amendment rights. Because this is a pure

question of law, the standard of review is de novo. Twilegar v. State, 42 So. 3d



                                         -7-
177, 192 (Fla. 2010). However, to the extent any factual findings are involved in

the application of the law to a specific case, the findings of the circuit court “must

be sustained if supported by competent substantial evidence.” Id.

      As noted by the United States Supreme Court, “[t]he touchstone of [an]

analysis under the Fourth Amendment is always ‘the reasonableness in all the

circumstances of the particular governmental invasion of a citizen’s personal

security.’ ” Mimms, 434 U.S. at 108-09 (quoting Terry v. Ohio, 392 U.S. 1, 19

(1968)). “Reasonableness . . . depends ‘on a balance between the public interest

and the individual’s right to personal security free from arbitrary interference by

law officers.’ ” Mimms, 434 U.S. at 109 (quoting United States v. Brignoni-

Ponce, 422 U.S. 873, 878 (1975)).

                             Supreme Court Precedent

      Because the Presley and Aguiar courts concluded that the evolution of

United States Supreme Court precedent with regard to traffic stops and passengers

necessitated a reconsideration of Wilson v. State—a conclusion the State contends

is also supported by the Supreme Court’s decision in Rodriguez v. United States,

135 S. Ct. 1609 (2015)—a review of those cases follows.

      In Mimms, the Supreme Court held that law enforcement officers during a

traffic stop could ask the driver to exit the vehicle without violating the Fourth




                                         -8-
Amendment. 434 U.S. at 108-09. Weighing the competing interests, the Court

first stated:

               We think it too plain for argument that the State’s proffered
       justification—the safety of the officer—is both legitimate and
       weighty. “Certainly it would be unreasonable to require that police
       officers take unnecessary risks in the performance of their duties.”
       Terry v. Ohio, [] 392 U.S. at 23. And we have specifically recognized
       the inordinate risk confronting an officer as he approaches a person
       seated in an automobile. “According to one study, approximately
       30% of police shootings occurred when a police officer approached a
       suspect seated in an automobile. Bristow, Police Officer Shootings—
       A Tactical Evaluation, 54 J. Crim. L. C. & P.S. 93 (1963).” Adams v.
       Williams, 407 U.S. 143, 148 n.3 (1972). We are aware that not all
       these assaults occur when issuing traffic summons, but we have
       before expressly declined to accept the argument that traffic violations
       necessarily involve less danger to officers than other types of
       confrontations. United States v. Robinson, 414 U.S. 218, 234 (1973).
       Indeed, it appears “that a significant percentage of murders of police
       officers occurs when the officers are making traffic stops.” Id. at 234
       n.5.

Id. at 110.3 The Supreme Court then concluded that the intrusion upon the liberty

interest of the driver was de minimis:

       The driver is being asked to expose to view very little more of his
       person than is already exposed. The police have already lawfully
       decided that the driver shall be briefly detained; the only question is
       whether he shall spend that period sitting in the driver’s seat of his car
       or standing alongside it. Not only is the insistence of the police on the
       latter choice not a “serious intrusion upon the sanctity of the person,”


       3. The Supreme Court also noted “[t]he hazard of accidental injury from
passing traffic to an officer standing on the driver’s side of the vehicle may also be
appreciable in some situations.” Id. at 111. Therefore, an officer “prudently may
prefer to ask the driver to step out of the car and off onto the shoulder of the road
where the inquiry may be pursued with greater safety to both.” Id.


                                         -9-
      but it hardly rises to the level of a “ ‘petty indignity.’ ” Terry v. Ohio,
      392 U.S. at 17. What is at most a mere inconvenience cannot prevail
      when balanced against legitimate concerns for the officer’s safety.

Id. at 111.

      In Maryland v. Wilson, the Supreme Court applied the holding in Mimms to

passengers in vehicles that are lawfully stopped. 519 U.S. at 410. The Court noted

the same interest in officer safety is present regardless of whether the vehicle

occupant is a driver or passenger:

      Regrettably, traffic stops may be dangerous encounters. In 1994
      alone, there were 5,762 officer assaults and 11 officers killed during
      traffic pursuits and stops. Federal Bureau of Investigation, Uniform
      Crime Reports: Law Enforcement Officers Killed and Assaulted 71,
      33 (1994). In the case of passengers, the danger of the officer’s
      standing in the path of oncoming traffic would not be present except
      in the case of a passenger in the left rear seat, but the fact that there is
      more than one occupant of the vehicle increases the possible sources
      of harm to the officer.

Id. at 413. The Supreme Court concluded the personal liberty interest of the

passenger is greater than that of the driver because, while there is probable cause to

believe the driver has committed a vehicular offense, “there is no such reason to

stop or detain the passengers.” Id. However, the Court determined that the

additional intrusion in asking a passenger to exit the vehicle was minimal:

      [A]s a practical matter, the passengers are already stopped by virtue of
      the stop of the vehicle. The only change in their circumstances which
      will result from ordering them out of the car is that they will be
      outside of, rather than inside of, the stopped car. Outside the car, the
      passengers will be denied access to any possible weapon that might be
      concealed in the interior of the passenger compartment. It would


                                         - 10 -
      seem that the possibility of a violent encounter stems not from the
      ordinary reaction of a motorist stopped for a speeding violation, but
      from the fact that evidence of a more serious crime might be
      uncovered during the stop. And the motivation of a passenger to
      employ violence to prevent apprehension of such a crime is every bit
      as great as that of the driver.

Id. at 413-14. The Supreme Court quoted Michigan v. Summers, 452 U.S. 692

(1981), in support of its conclusion that the Fourth Amendment permits law

enforcement officers to order passengers out of a vehicle:

      [In Summers,] the police had obtained a search warrant for contraband
      thought to be located in a residence, but when they arrived to execute
      the warrant they found Summers coming down the front steps. The
      question in the case depended “upon a determination whether the
      officers had the authority to require him to re-enter the house and to
      remain there while they conducted their search.” Id. at 695. In
      holding as it did, the Court said:

             Although no special danger to the police is suggested by
             the evidence in this record, the execution of a warrant to
             search for narcotics is the kind of transaction that may
             give rise to sudden violence or frantic efforts to conceal
             or destroy evidence. The risk of harm to both the police
             and the occupants is minimized if the officers routinely
             exercise unquestioned command of the situation.

Maryland v. Wilson, 519 U.S. at 414 (quoting Summers, 452 U.S. at 702-03).

      The Supreme Court rejected Wilson’s contention that, because the Court

generally eschews bright-line rules in the Fourth Amendment context, it should not

adopt a bright-line rule with regard to passengers during lawful traffic stops:

“[T]hat we typically avoid per se rules concerning searches and seizures does not

mean that we have always done so; Mimms itself drew a bright line, and we


                                        - 11 -
believe the principles that underlay that decision apply to passengers as well.” Id.

at 413 n.1. The Supreme Court also declined to address the State of Maryland’s

assertion that the Court should hold an officer may forcibly detain a passenger for

the duration of a stop. Id. at 415 n.3. The Supreme Court concluded that Wilson

was not subjected to detention based upon the stop of the vehicle once he exited it

at the officer’s request. Id. Instead, when Wilson exited the vehicle, crack cocaine

fell to the ground. Id. at 411. Therefore, Wilson was arrested based on probable

cause to believe he was guilty of possession of cocaine with intent to distribute. Id.

at 415 n.3. As a result, the Supreme Court stated, “The question which Maryland

wishes answered . . . is not presented by this case, and we express no opinion upon

it.” Id. Thus, Maryland v. Wilson did not resolve the issue presented by this

case—the detention of a passenger as a matter of course during a traffic stop.

      In Brendlin, a unanimous Supreme Court held that a traffic stop seizes both

driver and passengers for Fourth Amendment purposes, such that a passenger may

challenge the constitutionality of the stop. 551 U.S. at 251. In that case, two

officers stopped a vehicle to verify that a temporary permit affixed to the vehicle

was actually assigned to the vehicle. Id. at 252.4 One officer recognized the

passenger as “one of the Brendlin brothers,” and knew that one of the brothers had



      4. The State of California conceded the police did not have reasonable
suspicion to justify a traffic stop on this basis. Id. at 253 n.2.


                                        - 12 -
“dropped out of parole supervision.” Id. The officer verified that Brendlin was a

parole violator with an outstanding no-bail arrest warrant and ordered Brendlin out

of the vehicle. Id. During the search incident to arrest, the officers found a syringe

cap on his person, and a search of the vehicle revealed tubing, a scale, and “other

things used to produce methamphetamine.” Id. Brendlin was charged with

possession and manufacture of methamphetamine. Id. at 253. He moved to

suppress the evidence, contending the traffic stop constituted an unlawful seizure

of his person. Id.

      In concluding that passengers are seized during a traffic stop for Fourth

Amendment purposes, the Supreme Court first noted the general proposition that:

      [a] person is seized by the police and thus entitled to challenge the
      government’s action under the Fourth Amendment when the officer,
      “ ‘by means of physical force or show of authority,’ ” terminates or
      restrains his freedom of movement, Florida v. Bostick, 501 U.S. 429,
      434 (1991) (quoting Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968)),
      “through means intentionally applied,” Brower v. County of Inyo, 489
      U.S. 593, 597 (1989) (emphasis in original). Thus, an “unintended
      person . . . [may be] the object of the detention,” so long as the
      detention is “willful” and not merely the consequence of “an
      unknowing act.” Id. at 596.
Id. at 254. The Court then addressed the State of California’s assertion that

Brendlin was not seized and, therefore, could not claim the evidence was tainted by

an unconstitutional stop:

      We think that in these circumstances any reasonable passenger would
      have understood the police officers to be exercising control to the



                                        - 13 -
      point that no one in the car was free to depart without police
      permission.
             A traffic stop necessarily curtails the travel a passenger has
      chosen just as much as it halts the driver . . . and the police activity
      that normally amounts to intrusion on “privacy and personal security”
      does not normally (and did not here) distinguish between passenger
      and driver. An officer who orders one particular car to pull over acts
      with an implicit claim of right based on fault of some sort, and a
      sensible person would not expect a police officer to allow people to
      come and go freely from the physical focal point of an investigation
      into faulty behavior or wrongdoing. If the likely wrongdoing is not
      the driving, the passenger will reasonably feel subject to suspicion
      owing to close association; but even when the wrongdoing is only bad
      driving, the passenger will expect to be subject to some scrutiny, and
      his attempt to leave the scene would be so obviously likely to prompt
      an objection from the officer that no passenger would feel free to
      leave in the first place.
             It is also reasonable for passengers to expect that a police
      officer at the scene of a crime, arrest, or investigation will not let
      people move around in ways that could jeopardize his safety. In
      Maryland v. Wilson, [] we held that during a lawful traffic stop an
      officer may order a passenger out of the car as a precautionary
      measure, without reasonable suspicion that the passenger poses a
      safety risk. In fashioning this rule, we invoked our earlier statement
      that “ ‘[t]he risk of harm to both the police and the occupants is
      minimized if the officers routinely exercise unquestioned command of
      the situation.’ ” Wilson, [519 U.S.] at 414 (quoting Michigan v.
      Summers, 452 U.S. 692, 702-703 (1981)). What we have said in
      these opinions probably reflects a societal expectation of
      “ ‘unquestioned [police] command’ ” at odds with any notion that a
      passenger would feel free to leave, or to terminate the personal
      encounter any other way, without advance permission.

Id. at 257-58 (some citations and footnote omitted). Based upon this analysis, the

Supreme Court held that Brendlin was seized from the moment the vehicle stopped




                                       - 14 -
on the side of the road, and it was error for the trial court to conclude that seizure

did not occur until the formal arrest. Id. at 263.5

      In Johnson—another unanimous Supreme Court decision—members of a

gang task force stopped a vehicle when a license plate check revealed the

registration had been suspended. 555 U.S. at 327. An officer noticed one of the

two passengers, Johnson, wore colors consistent with gang membership and was in

possession of a police scanner. Id. at 328. In response to the officer’s questions,

Johnson provided his name and date of birth, and he volunteered the city he was

from—which the officer knew was home to a Crips gang. Id. Johnson also

admitted he had previously been incarcerated for burglary. Id. The officer asked

Johnson to exit the vehicle so she could distance him from the other passenger and

obtain “intelligence” about the gang of which Johnson might be a member. Id.




      5. The Supreme Court rejected the State of California’s contention that,
under this holding, “all taxi cab and bus passengers would be ‘seized’ under the
Fourth Amendment when the cab or bus driver is pulled over by the police for
running a red light.” 551 U.S. at 262 n.6. The Supreme Court explained:

      [T]he relationship between driver and passenger is not the same in a
      common carrier as it is in a private vehicle, and the expectations of
      police officers and passengers differ accordingly. In those cases, as
      here, the crucial question would be whether a reasonable person in the
      passenger’s position would feel free to take steps to terminate the
      encounter.
Id.


                                         - 15 -
Based upon her observations and Johnson’s answers to her questions while he was

still seated in the vehicle, the officer suspected he might possess a weapon, so

when Johnson exited, she frisked him and felt the butt of a gun. Id.

      After being charged with possession of a weapon by a prohibited possessor,

Johnson moved to suppress the evidence as the fruit of an unlawful search. Id. at

329. In concluding the trial court properly denied suppression, the Supreme Court

expressed that most traffic stops “resemble, in duration and atmosphere, the kind

of brief detention authorized in Terry.” Id. at 330 (quoting Berkemer v. McCarty,

468 U.S. 420, 439 n.29 (1984)). The Court explained that:

               Terry established the legitimacy of an investigatory stop “in
      situations where [the police] may lack probable cause for an arrest.”
      [392 U.S. at 24]. When the stop is justified by suspicion (reasonably
      grounded, but short of probable cause) that criminal activity is afoot
      . . . the police officer must be positioned to act instantly on reasonable
      suspicion that the persons temporarily detained are armed and
      dangerous. Ibid. Recognizing that a limited search of outer clothing
      for weapons serves to protect both the officer and the public, the
      Court held the patdown reasonable under the Fourth Amendment.

Id. at 330. The Supreme Court held:

      [I]n a traffic-stop setting, the first Terry condition—a lawful
      investigatory stop—is met whenever it is lawful for police to detain an
      automobile and its occupants pending inquiry into a vehicular
      violation. The police need not have, in addition, cause to believe any
      occupant of the vehicle is involved in criminal activity. To justify a
      patdown of the driver or a passenger during a traffic stop, however,
      just as in the case of a pedestrian reasonably suspected of criminal
      activity, the police must harbor reasonable suspicion that the person
      subjected to the frisk is armed and dangerous.



                                        - 16 -
Id. at 327. In reaching this conclusion, the Court reiterated that “traffic stops are

‘especially fraught with danger to police officers,’ ” but the risk of harm to both

the police and the vehicle occupants is minimized if “ ‘the officers routinely

exercise unquestioned command of the situation.’ ” Id. at 330 (quoting Michigan

v. Long, 463 U.S. 1032, 1047 (1983); Maryland v. Wilson, 519 U.S. at 414). The

Supreme Court then traced its precedent—first Mimms, then Maryland v. Wilson,

then Brendlin—to conclude that a vehicle driver or any passenger may be

subjected to a patdown when there is reasonable suspicion to believe he is armed

and dangerous. Id. at 331-32.

      The Supreme Court disagreed with the conclusion of the Arizona Court of

Appeals that, although Johnson was lawfully detained incident to the legitimate

traffic stop, once the officer began to question him on matters unrelated to the stop,

the authority to conduct a frisk ceased in the absence of reasonable suspicion that

Johnson was engaged in, or about to engage in, criminal activity. Id. at 332. The

Supreme Court explained:

             A lawful roadside stop begins when a vehicle is pulled over for
      investigation of a traffic violation. The temporary seizure of driver
      and passengers ordinarily continues, and remains reasonable, for the
      duration of the stop. Normally, the stop ends when the police have no
      further need to control the scene, and inform the driver and passengers
      they are free to leave. See Brendlin, 551 U.S. at 258. An officer’s
      inquiries into matters unrelated to the justification for the traffic stop,
      this Court has made plain, do not convert the encounter into
      something other than a lawful seizure, so long as those inquiries do
      not measurably extend the duration of the stop.

                                         - 17 -
             In sum, as stated in Brendlin, a traffic stop of a car
      communicates to a reasonable passenger that he or she is not free to
      terminate the encounter with the police and move about at will.
      Nothing occurred in this case that would have conveyed to Johnson
      that, prior to the frisk, the traffic stop had ended or that he was
      otherwise free “to depart without police permission.” Officer Trevizo
      surely was not constitutionally required to give Johnson an
      opportunity to depart the scene after he exited the vehicle without first
      ensuring that, in so doing, she was not permitting a dangerous person
      to get behind her.

Id. at 333-34 (some citations omitted).

      Lastly, in Rodriguez, the Supreme Court articulated a limitation on traffic-

stop detentions. There, a K-9 officer observed a vehicle veer onto the shoulder of a

road and then jerk back onto the road. 135 S. Ct. at 1612. After running a records

check on the driver, Rodriguez, the officer requested the license of the passenger.

Id. at 1613. The officer returned to his vehicle a second time to run a records

check on the passenger and, at that time, he requested a second officer. Id. The

officer issued a written warning to Rodriguez and returned to both men their

documents. Id. The officer admitted that he had “got all the reason[s] for the stop

out of the way.” Id. Nonetheless, the officer required the men to wait until the

second officer arrived. Id. At that time, the officer who pulled the men over led

his dog around the vehicle, and the dog alerted to the presence of drugs. Id. A

search of the vehicle revealed methamphetamine. Id.

      After being indicted in federal court, Rodriguez moved to suppress the

evidence on the ground that the officer who initiated the stop prolonged it without

                                          - 18 -
reasonable suspicion in order to conduct the dog sniff. Id. The Supreme Court

agreed, explaining:

      Like a Terry stop, the tolerable duration of police inquiries in the
      traffic-stop context is determined by the seizure’s “mission”—to
      address the traffic violation that warranted the stop and attend to
      related safety concerns. Because addressing the infraction is the
      purpose of the stop, it may “last no longer than is necessary to
      effectuate th[at] purpose.” Authority for the seizure thus ends when
      tasks tied to the traffic infraction are—or reasonably should have
      been—completed.

Id. at 1614 (citations omitted).6 Consistent with Johnson, the Supreme Court

stated:

      The seizure remains lawful only “so long as [unrelated] inquiries do
      not measurably extend the duration of the stop.” An officer, in other
      words, may conduct certain unrelated checks during an otherwise
      lawful traffic stop. But . . . he may not do so in a way that prolongs
      the stop, absent the reasonable suspicion ordinarily demanded to
      justify detaining an individual.




      6. The Supreme Court has further explained:
      Obviously, if an investigative stop continues indefinitely, at some
      point it can no longer be justified as an investigative stop. But our
      cases impose no rigid time limitation on Terry stops. While it is clear
      that the brevity of the invasion of the individual’s Fourth Amendment
      interests is an important factor in determining whether the seizure is
      so minimally intrusive as to be justifiable on reasonable suspicion, we
      have emphasized the need to consider the law enforcement purposes
      to be served by the stop as well as the time reasonably needed to
      effectuate those purposes.
United States v. Sharpe, 470 U.S. 675, 685 (1985) (citation and quotation marks
omitted).

                                       - 19 -
Id. at 1615 (citations omitted). According to the Supreme Court, the officer’s

mission includes ordinary inquiries incident to the traffic stop—such as checking

the driver license, checking for outstanding warrants against the driver, and

inspecting the vehicle’s registration and proof of insurance, all of which serve the

same goal as enforcing the traffic code: “ensuring that vehicles on the road are

operated safely and responsibly.” Id.

      The Supreme Court then distinguished the dog sniff as a measure directed at

detecting evidence of criminal wrongdoing—something which is not an ordinary

incident of a traffic stop, or part of the officer’s traffic mission. Id. The Supreme

Court elaborated:

              Unlike a general interest in criminal enforcement, however, the
      government’s officer safety interest stems from the mission of the stop
      itself. Traffic stops are “especially fraught with danger to police
      officers,” Johnson, 555 U.S. at 330 (internal quotation marks omitted),
      so an officer may need to take certain negligibly burdensome
      precautions in order to complete his mission safely. On-scene
      investigation into other crimes, however, detours from that mission.
      So too do safety precautions taken in order to facilitate such detours.
      Thus, even assuming that the imposition here was no more intrusive
      than the exit order in Mimms, the dog sniff could not be justified on
      the same basis. Highway and officer safety are interests different in
      kind from the Government’s endeavor to detect crime in general or
      drug trafficking in particular.

Id. at 1616 (citations omitted).




                                        - 20 -
                                        Analysis

       The evolution of these cases—primarily the statements in Brendlin, 551 U.S.

at 258, that “[i]t is . . . reasonable for passengers to expect that a police officer at

the scene of a crime, arrest, or investigation will not let people move around in

ways that could jeopardize his safety,” and in Johnson, 555 U.S. at 333, that “[t]he

temporary seizure of driver and passengers ordinarily continues, and remains

reasonable, for the duration of the stop” (emphasis added)—demonstrates that the

Presley and Aguiar courts correctly held that law enforcement officers may prevent

passengers from leaving a traffic stop, as a matter of course, without violating the

Fourth Amendment. In Johnson, the Supreme Court reiterated that the “weighty

interest in officer safety” applies regardless of whether the occupant of the vehicle

is a driver or a passenger, and the motivation of a passenger to employ violence to

prevent apprehension for a more serious crime “is every bit as great as that of the

driver.” 555 U.S. at 331-32 (quoting Maryland v. Wilson, 519 U.S. at 413-14).

The Supreme Court also explained that because the passenger is already stopped,

the “additional intrusion on the passenger is minimal.” Id. at 332 (quoting

Maryland v. Wilson, 519 U.S. at 415).

       As previously discussed, both the First and Fifth Districts concluded that,

even if asking a passenger to remain at the scene is more burdensome than merely

asking the passenger to exit the vehicle, the intrusion upon personal liberty is de


                                          - 21 -
minimis because (1) the method of transport has already been lawfully interrupted

by virtue of the stop, (2) the passenger has already been stopped by virtue of the

driver’s lawful detention, and (3) routine traffic stops are brief in duration.

Presley, 204 So. 3d at 88 (quoting Aguiar, 199 So. 3d at 926). This conclusion is

consistent with the evolution of Supreme Court precedent and the common thread

that runs through these cases—the “legitimate and weighty interest” in officer

safety during a traffic stop outweighs the intrusion upon a passenger’s liberty

interest and permits an officer to exercise “unquestioned command of the

situation.” Johnson, 555 U.S. at 330-31 (quoting Mimms, 434 U.S. at 110;

Maryland v. Wilson, 519 U.S. at 414).

      As reflected by Rodriguez, however, the length of detention during a traffic

stop is not subject to the unfettered discretion of law enforcement. Instead,

“[b]ecause addressing the infraction is the purpose of the stop, it may last no longer

than is necessary to effectuate th[at] purpose,” and the “[a]uthority for the seizure

. . . ends when tasks tied to the traffic infraction are—or reasonably should have

been—completed.” Rodriguez, 135 S. Ct. at 1614 (internal citations and quotation

marks omitted). Therefore, law enforcement officers may detain passengers only

for the reasonable duration of a traffic stop. See id. (citing United States v. Sharpe,

470 U.S. 675, 686 (1985), for the proposition that “in determining the reasonable

duration of a stop, ‘it [is] appropriate to examine whether the police diligently


                                         - 22 -
pursued [the] investigation’ ”). During a routine traffic stop, this is the length of

time necessary for law enforcement to check the driver license, the vehicle

registration, and the proof of insurance; to determine whether there are outstanding

warrants; to write any citation or warning; to return the documents; and to issue the

warning or citation. At that time, and in the absence of reasonable suspicion that a

passenger is engaged in criminal activity, “the police have no further need to

control the scene,” Johnson, 555 U.S. at 333, and the passenger must be allowed to

depart. Detention is permissible for this limited period of time because it allows

law enforcement officers to safely do their job—accomplishing the “mission” of

the stop—and not be at risk due to potential violence from passengers or other

vehicles on the roadway.

                                  The Present Case

      Despite our previous explanation as to what constitutes a reasonable period

of time to detain passengers during a routine traffic stop, the facts of this case

present a situation that was anything but routine. Instead, a stop that was initiated

for basic traffic violations7 quickly evolved into a struggle between a law

enforcement officer and a passenger who had attempted to leave, requiring that

officer to call for backup. Therefore, in determining whether the detention of



        7. Presley does not challenge the bases asserted by Officer Jallad for the
initiation of the traffic stop.


                                         - 23 -
Presley was constitutional, we must evaluate under the specific facts of this case

whether the duration of the traffic stop was reasonable, such that the “mission” of

the stop—“to address the traffic violation that warranted the stop and attend to

related safety concerns”—could be completed. Rodriguez, 135 S. Ct. at 1614

(citations omitted).

      Here, the traffic stop commenced when Officer Jallad pulled the vehicle

over for a faulty taillight and a stop sign violation. It is not clear from the record

how much time elapsed between the stop and the arrival of Officers Pandak and

Meurer in response to the request for assistance. However, the circuit court found

that from the time Officers Pandak and Meurer arrived, to the time they were

notified that Presley was on probation, thereby providing probable cause for

Presley’s arrest, “only a matter of minutes had passed.” This conclusion is

supported by competent, substantial evidence. See Twilegar, 42 So. 3d at 192.

Further, although this traffic stop may have lasted longer than a routine, uneventful

stop, it was prolonged not by law enforcement, but by the fact that one of the

passengers exited the vehicle and attempted to leave. Therefore, instead of being

able to address the traffic violations immediately, Officer Jallad first needed to

secure that passenger, who was belligerent and had to be placed in handcuffs. For

Officer Jallad to “complete his mission safely,” Rodriguez, 135 S. Ct. at 1616, we

conclude the detention was reasonably extended in order for backup officers to


                                         - 24 -
arrive and assist with the driver and Presley. Nothing in the record suggests that

the duration of this traffic stop was unreasonable and, accordingly, we hold that the

seizure of Presley did not violate the Fourth Amendment.

                                   CONCLUSION

      Based upon the foregoing, we approve both the decision below and Aguiar.

We hold that, as a matter of course, law enforcement officers may detain a

vehicle’s passengers for the reasonable duration of a traffic stop without violating

the Fourth Amendment. We disapprove of the Fourth District’s decision in Wilson

v. State, and any cases that rely upon Wilson v. State for the proposition that law

enforcement officers under the Fourth Amendment are precluded from detaining

passengers for the reasonable duration of a traffic stop.

      It is so ordered.

PARIENTE, LEWIS, QUINCE, CANADY, POLSTON, and LAWSON, JJ.,
concur.
PARIENTE, J., concurs with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

PARIENTE, J., concurring.

      This Court is bound by the precedent of the United States Supreme Court

when interpreting the Fourth Amendment to the United States Constitution. See

art. I, § 12, Fla. Const. Consistent with that precedent, the majority is correct that

“as a matter of course, law enforcement officers may detain a vehicle’s passengers

                                         - 25 -
for the reasonable duration of a traffic stop without violating the Fourth

Amendment.” Majority op. at 25. In this case, the defendant does not challenge

the reasonableness of the duration of the traffic stop, and I agree with the majority

that “under the specific facts of this case,” the stop was reasonable when “it was

prolonged not by law enforcement, but by the fact that one of the passengers” was

belligerent and had to be secured. Majority op. at 24.

      I also fully appreciate that officer safety is a reason the United States

Supreme Court has concluded “that the Fourth Amendment permits law

enforcement officers to order passengers out of a vehicle.” Majority op. at 11.

However, when the traffic stop does not give rise to a need to question passengers

or ask for their identification, I fail to comprehend why the interrogation of

passengers on matters unrelated to the traffic stop, “so long as those inquiries do

not measurably extend the duration of the stop,” does not intrude on the

constitutional guarantee to be free from unreasonable searches and seizures.

Arizona v. Johnson, 555 U.S. 323, 333 (2009).

      In this case, similar to the conflict case, Aguiar v. State, 199 So. 3d 920 (Fla.

5th DCA 2016), the traffic stop was for a faulty taillight and running a stop sign.

See id. at 922 (explaining that the defendant “was the front-seat passenger in a

vehicle being stopped because a brake light was out and the driver was not wearing

a seat belt”). Presley, who is black, was a passenger in a car driven in the early


                                        - 26 -
morning hours in a neighborhood in Gainesville, Florida, that one of the

responding police officers described as a “high-crime, high-drug area.” One of the

other passengers in the car lived in a house in the neighborhood. The stop was

certainly justifiable based on the traffic violations, but there was no reasonable

suspicion to otherwise justify the continued interrogation. Yet, the officer

attempted to justify the detention of the passengers of the stopped car based on the

following:

       [T]he totality of circumstances . . . late at night, one person already
      left the—left the car, which was suspicious in and of itself, high-
      crime, high-drug area, numerous other people walking around, officer
      safety . . . for me to feel comfortable with this person leaving a
      potential crime scene and getting away with something, and/or
      destroying evidence, or coming back to harm me and my fellow
      officers. So yes, he was not free to leave.

      Because under the Fourth Amendment it does not matter whether the traffic

stop was pretextual, see Whren v. United States, 517 U.S. 806, 813 (1996), I fear

that Johnson and other recent Fourth Amendment decisions of the United States

Supreme Court, which condone the detention and questioning of passengers for

reasons entirely unrelated to the traffic stop so long as the questioning occurs under

the auspices of a “reasonably” long traffic stop, will lead to the erosion of the

guarantees afforded by the Fourth Amendment to those citizens who visit and live

in neighborhoods some may describe as “high-crime,” or otherwise suspicious.

See majority op. at 10-18 (discussing Johnson, Maryland v. Wilson, 519 U.S. 408



                                        - 27 -
(1997), and Brendlin v. California, 551 U.S. 249 (2007)). Indeed, as this case and

Aguiar demonstrate, passengers need be wary of the risk of detention when

choosing whether to ride in a car with a faulty taillight.

      As Justice Sotomayor has eloquently explained, it is a real concern that these

expanded rules regarding lawful seizures will adversely impact minorities:

      This Court has given officers an array of instruments to probe and
      examine you. When we condone officers’ use of these devices
      without adequate cause, we give them reason to target pedestrians in
      an arbitrary manner. We also risk treating members of our
      communities as second-class citizens.
              ....
      As the Justice Department notes, . . . many innocent people are
      subjected to the humiliations of these unconstitutional searches. The
      white defendant in this case shows that anyone’s dignity can be
      violated in this manner. See M. Gottschalk, Caught 119-138 (2015).
      But it is no secret that people of color are disproportionate victims of
      this type of scrutiny. See M. Alexander, The New Jim Crow 95-136
      (2010). For generations, black and brown parents have given their
      children “the talk”—instructing them never to run down the street;
      always keep your hands where they can be seen; do not even think of
      talking back to a stranger—all out of fear of how an officer with a gun
      will react to them. See, e.g., W.E.B. Du Bois, The Souls of Black
      Folk (1903); J. Baldwin, The Fire Next Time (1963); T. Coates,
      Between the World and Me (2015).
              ....
             We must not pretend that the countless people who are
      routinely targeted by police are “isolated.” They are the canaries in
      the coal mine whose deaths, civil and literal, warn us that no one can
      breathe in this atmosphere. See L. Guinier & G. Torres, The Miner’s
      Canary 274-283 (2002). They are the ones who recognize that
      unlawful police stops corrode all our civil liberties and threaten all our
      lives. Until their voices matter too, our justice system will continue to
      be anything but.




                                         - 28 -
Utah v. Strieff, 136 S. Ct. 2056, 2069-71 (2016) (Sotomayor, J., dissenting)

(citation omitted).

      In this case, the majority announces a bright-line rule for cases involving a

routine traffic stop but then explains how the facts of this case were anything but

routine. See majority op. at 23. Regardless, I agree that “under the specific facts

of this case,” id. at 24, the length of the traffic stop was reasonable, and subsequent

United States Supreme Court precedent requires that we disapprove of Wilson v.

State, 734 So. 2d 1107 (Fla. 4th DCA 1999). Because we are bound to follow the

United States Supreme Court precedent “on search and seizure issues,” I concur

but I would not announce a bright-line rule.

Application for Review of the Decision of the District Court of Appeal – Certified
Direct Conflict of Decisions

      First District - Case No. 1D15-4891

      (Alachua County)

Andy Thomas, Public Defender, Laurel Cornell Niles, Steven L. Seliger, and Joel
Arnold, Assistant Public Defenders, Second Judicial Circuit, Tallahassee, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, Samuel B.
Steinberg, and Robert “Charlie” Lee, Assistant Attorneys General, Tallahassee,
Florida,

      for Respondent




                                        - 29 -